Citation Nr: 0107598	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-24 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of overpayment of VA 
pension benefits in the calculated amount of $5,101.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from February 1965 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Petersburg, Florida.  In its decision, the 
Committee denied the appellant's request for waiver of 
recovery of the overpayment in pension benefits.


REMAND

The appellant essentially contends that recovery of the 
overpayment would result in undue financial hardship.  A 
preliminary review of the record reflects that the appellant 
submitted a financial disclosure report in support of his 
request for a waiver of the debt in September 1998.  In that 
report, the appellant noted that he has more recently 
separated from his wife.  In subsequent correspondence, dated 
in December 1999, the appellant referenced current medical 
expenses.  However, these expenses were not included in his 
financial disclosure statement.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096, 2096-2098 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, and 5103A).  In addition, because 
the VA regional office has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Accordingly, this case is REMANDED for the following action:

1.  The appellant should be provided another 
VA Form 20-5655, Financial Status Report.  He 
should be requested to provide complete 
responses to each particular noted therein.  
The appellant should include information 
concerning all assets, income, and expenses.  
Under Section VI, Installment Contracts and 
Other Debts, the appellant should list 
consumer credit expenses, noting the items 
purchased, the purpose of the debt, the date 
on which the expense was incurred, the 
monthly payment, and any amounts which are 
past due.  Any costly medical expenses listed 
should be independently corroborated. 

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
section 3 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 
5103A) are fully complied with and satisfied.

3.  The Committee should thereafter 
readjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
provided with a supplemental statement of the 
case.  The supplemental statement of the case 
must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, legal or factual, as 
to the ultimate disposition of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




